      Case 1:20-cv-03873-GHW-SDA Document 33 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         2/8/2021
 Samantha Siva Kumaran,

                                Plaintiff,
                                                           1:20-cv-03873 (GHW) (SDA)
                   -against-
                                                           ORDER FOR
 ADM Investor Services, Inc.,                              TELEPHONE CONFERENCE
                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Wednesday, February

10, 2021 at 10:00 a.m. EST to discuss Defendant’s February 8, 2021 Letter Motion. (See ECF No.

31.) At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-

0479) and enter access code 6489745.

       Plaintiff will have the opportunity to orally respond to Defendant’s motion during the

telephone conference. If Plaintiff wishes to file a written response prior to the conference, she

must do so by 5:00 p.m. on Tuesday, February 9, 2021.

SO ORDERED.

DATED:        New York, New York
              February 8, 2021

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
